Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 20 February 1807
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best friend
Boston 20 Febry. 1807

Tomorrow week being the 1st. March I presume this must be the last letter I address to you at Washington supposing you will set off on your journey home the earliest opportunity after the Session closes—
I yesterday recieved your favor of the 9th. and was rejoiced to find that you supported the extreme severity of the Cold with so much philosophy Poor Quincy, what would he have done here when even the Wells at Quincy were frozen and a Bottle of spirit of Heartshorne standing on the Chimneypiece in my Chamber were a fire is constantly kept was frozen solid. I have already told you the Thermometer has been more than once at 15 below no 0 and frequently at ten—I—hope you will take every possible precaution to guard against the Cold when you travel—
The melancholy circumstance which took place in Cambridge has no doubt reached you ere this letter will arrive poor Mr. Ware what a dreadful situation for his family this marriage astonish’d every person who was acquainted with the parties and this dreadful termination has been too convincing a proof of the justness of their apprehensions it is supposed that the violent opposition of her eldest Son to the marriage and the agitation caused by the change in her situation brought each on one of her fits of insanity in which she so violently put an end to her existence—
I was much surprized at the letter you mention and cannot concieve how it could possibly get to Kentucky unless the Gentleman intended upon quitting Boston intended going to Washington and from thence to Kentucky, but having changed his plan forwarded it by the post. This is mere conjecture and if it carries the Boston post mark a very erronious one—
I am however very happy to hear of the welfare of that family they were always very interesting to me more particularly Madame who I thought a lovely woman
Do write me if a certain family were ever invited to the great House this Winter the extreme anxiety expressed last Season has induced me to ask the question—
Mon Ami, I count the hours till you return. your Brother tells me, your absence has produced great alteration in my looks Dancing three or four dances at the Quincy Ball so perfectly exhausted me I was sick two days. your poor Aunt Cranch will never get over the shock she has recieved she takes infinite pains to convince all the wicked persons concern’d in this sinful business that dancing is absolutely forbidden in Sripture and exhorts them to give up the idea of having any more but it is in vain I find there is to be another on Wednesday fortnight in spite of Mr. Norton and Mr Strong two ministers who have thought proper to preach publicly against them this appears to have produced its usual effect and acted as a spur Breisler is going to take Mr. James Bracketts house to build a Ball room over the Shop and to open an Hotel for the benefit of recieving company in the Summer Season and Sleighing parties in the Winter all this upon a large scale I understand Mr. Obadiah Thayer wishes to take your house his Lady desires to have a handsome habitation in the Country—
God bless you my best beloved fr my heart Throbs to behold you the Children are as anxious as myself for your return and we all anticipate the hour which brings you back with delight, but none so sincerely as your very affectionate wife
L C AdamsGeorge is going to Atkinson with Shaw on a visit to his Aunt—
